—In a custody *630proceeding pursuant to Family Court Act article 6, the paternal grandmother appeals, as limited by her brief, from so much of an order of the Family Court, Queens County (Lubow, J.), dated October 12,1994, as granted custody of the child to the mother.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly found that an award of custody to the mother is in the best interests of the child based upon the testimony of the parties, the recommendations of the examining psychologist, the caseworker from the Child Welfare Administration, the Law Guardian, the forensic reports, and the court’s in-camera interview with the child (see, Eschbach v Eschbach, 56 NY2d 167; Matter of Bennett v Jeffreys, 40 NY2d 543). O’Brien, J. P., Pizzuto, Santucci and Joy, JJ., concur.